1                                   UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                              ***
      ABC INDUSTRIAL LAUNDRY, LLC, a Nevada
4     limited liability company, dba UNIVERSAL
      LAUNDRY and SUPPLY,
5                                                2:15-cv-00869-RFB-VCF
                            Plaintiffs,          ORDER
6
      vs.
7
      FEDERAL INSURANCE COMPANY, an
8
      Indiana corporation, NATIONWIDE MUTUAL
      INSURANCE COMPANY, an Ohio
9     corporation,

10
                            Defendants.

11
            Due to a conflict on the Court’s schedule, IT IS HEREBY ORDERED that the telephonic hearing

12
     scheduled for 2:00 PM, March 31, 2020, is VACATED, and RESCHEDULE to 2:00 PM, April 3, 2020.

13
            The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five

14
     minutes prior to the hearing time. The court will join the call and convene the proceedings. The call must

15
     be made on a land line. The use of a cell phone or speaker phone during the proceedings is prohibited.

16
            DATED this 24th day of March, 2020.
                                                                 _________________________
17                                                               CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
